United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3989
                        ___________________________

                        Albert D. Thomas; AGT, a Minor

                            lllllllllllllllllllll Appellants

                                          v.

      Zion Lutheran School, a school operating in Belleville, Illinois; David
 Kniepkamp, Principal of Zion Lutheran School; Zion Lutheran Church, a church
operating in Belleville, Illinois; Gary Byers, Pastor of Zion Lutheran Church; Rick
Gove, Former Principal of Zion Lutheran School; Terry Marino, Staff Member of
  Zion Lutheran School; Cathy Rudolf, Staff Member of Zion Lutheran School;
              Helen Myers, Staff Member of Zion Lutheran Church

                            lllllllllllllllllllll Appellees
                                   ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: June 25, 2013
                              Filed: June 28, 2013
                                 [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________
PER CURIAM.

       Albert D. Thomas, on behalf of himself and his minor son AGT, appeals the
district court’s1 dismissal of his pro se action for lack of subject matter jurisdiction.
Having carefully reviewed the record and considered Mr. Thomas’s arguments for
reversal, we agree with the district court’s reasons for concluding that subject matter
jurisdiction was lacking. See Riley v. United States, 486 F.3d 1030, 1031 (8th Cir.
2007) (de novo review). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                          -2-